J-S41011-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                  Appellee               :
                                         :
            v.                           :
                                         :
KARL BROWN,                              :
                                         :
                  Appellant              :   No. 1364 EDA 2013

         Appeal from the Judgment of Sentence December 19, 2012,
                Court of Common Pleas, Philadelphia County,
             Criminal Division at No. CP-51-CR-0013707-2010

BEFORE: BOWES, DONOHUE and MUNDY, JJ.

DISSENTING STATEMENT BY DONOHUE, J.:               FILED AUGUST 28, 2014

       The Appellant relied on self-defense to refute the charges against him.



indeed defending himself, he would have so stated when given the

opportunity to do so in the presence of the p

the police investigation was faulty does not change the dynamics of this

case. The Appellant was under no obligation to assist the government in its

investigation of him.

       Had the prosecution tailored its argument to state merely that no one




pre-
J-S41011-14


convict him in contravention of the established case law cogently detailed by

the learned Majority.

     Therefore, I dissent.




                                    -2-